EXHIBIT 10.4

AMENDMENT NO. 17 TO

CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 17 TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) is
effectively dated as of the 26th day of October, 2020, by and among MONROE
STAFFING SERVICES, LLC, a Delaware limited liability company, FARO RECRUITMENT
AMERICA, INC., a New York corporation, LIGHTHOUSE PLACEMENT SERVICES, INC., a
Massachusetts corporation, STAFFING 360 GEORGIA, LLC, a Georgia limited
liability company, and KEY RESOURCES, INC., a North Carolina corporation (each
of the foregoing Persons and each Subsidiary joining the Credit Agreement as
hereinafter defined as a Borrower, individually, each a “Borrower” and
collectively, “Borrowers”), STAFFING 360 SOLUTIONS, INC., a Delaware corporation
(as “Parent”), and MIDCAP FUNDING IV TRUST, a Delaware statutory trust, as
successor-by-assignment to MidCap Funding X Trust (as Agent for Lenders,
“Agent”, and individually, as a Lender), and the other financial institutions or
other entities from time to time parties to the Credit Agreement referenced
below, each as a Lender.

 

RECITALS

 

A.Borrowers, Agent and Lenders are party to that certain Credit and Security
Agreement dated as of April 8, 2015 (as amended by that certain Amendment No. 1
and Joinder Agreement to Credit and Security Agreement dated as of July 13,
2015, by that certain Amendment No. 2 to Credit and Security Agreement dated as
of August 31, 2015, by that certain Overadvance Letter dated October 9, 2015, by
that certain Overadvance Letter dated as of November 20, 2015, by that certain
Overadvance Letter dated as of February 8, 2016, by that certain Amendment No. 3
to Credit and Security Agreement and Limited Waiver dated as of February 8,
2016, by that certain Amendment No. 4 and Joinder Agreement to Credit and
Security Agreement dated as of July 11, 2016, by that certain Amendment No. 5 to
Credit and Security Agreement dated as of September 26, 2016, by that certain
Amendment No. 6 to Credit and Security Agreement and Limited Consent dated as of
January 26, 2017, by that certain Amendment No. 7 to Credit and Security
Agreement and Limited Consent dated as of June 5, 2017, by that certain
Amendment No. 8 and Joinder Agreement to Credit and Security Agreement and
Limited Consent dated as of September 15, 2017, by that certain Amendment No. 9
to Credit and Security Agreement and Limited Consent dated as of June 6, 2018,
by that certain Amendment No. 10 and Joinder Agreement to Credit and Security
Agreement and Limited Consent dated as of August 27, 2018, by that certain
Overadvance Letter dated as of January 3, 2019, by that certain Amendment No. 11
to Credit and Security Agreement dated as of February 7, 2019, by that certain
Overadvance Letter dated as of April 1, 2019, by that certain Amendment No. 12
to Credit and Security Agreement dated as of April 1, 2019, by that certain
Overadvance Letter dated as of July 15, 2019, by that certain Amendment No. 13
to Credit and Security Agreement dated as of August 2, 2019, by that certain
Amendment No. 14 dated as of August 8, 2020, by that certain Amendment No. 15
dated as of September 7, 2020, by that certain Amendment No. 16 dated as of
October 7, 2020, as amended hereby and as it may be further amended, modified
and restated from time to time, the “Credit Agreement”).  Capitalized terms used
but not otherwise defined in this Amendment shall have the meanings set forth in
the Credit Agreement.

 



 

 



--------------------------------------------------------------------------------

 

B.Borrowers, Agent and Lenders have agreed to amend the Credit Agreement as set
forth herein.

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders, Parent and
Borrowers hereby agree as follows:

 

1.Recitals. This Amendment shall constitute a Financing Document and the
Recitals set forth above shall be construed as part of this Amendment as if set
forth fully in the body of this Amendment.

 

2.Amendments to Credit Agreement.

 

(a)Section 1.1 (Amended and Restated Definitions).The following defined terms in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety as follows:

“Commitment Expiry Date” means September 1, 2022.

“JIG Note Purchase Agreement” means that certain Second Amended and Restated
Note Purchase Agreement, dated as of the Seventeenth Amendment Closing Date, by
and among the Parent, the Borrowers, certain other subsidiaries of the Parent,
and JIG.

“Minimum Liquidity” means (i) for the period of time through and including the
end of December 2021, the Revolving Loan Availability; and (ii) at any time
thereafter, the sum of the Revolving Loan Availability, plus cash and cash
equivalents that are (a) owned by a Credit Party, and (b) not subject to any
Lien other than a Lien in favor of Agent, excluding, however, any cash and cash
equivalents in a specified amount pledged to or held by Agent to secure a
specified Obligation in that amount.  For the avoidance of doubt, cash and cash
equivalents that in accordance with this Agreement secure the Loans generally
are not excluded except to the extent so specified.

“Responsible Officer” means any of the Chairman (with respect the Parent), Chief
Executive Officer, Chief Financial Officer or any other officer of the
applicable Credit Party acceptable to Agent.

(b)Section 1.1 (New Defined Terms).Section 1.1 of the Credit Agreement is hereby
amended to add the below defined terms:

 

“Seventeenth Amendment Closing Date” means October 26, 2020.

 

--------------------------------------------------------------------------------

 

“Defined Period” means (a) for purposes of calculating the Minimum Adjusted
EBITDA covenant (and nested calculations with respect thereto) required by
Section 6.4 hereof, the trailing three (3) Fiscal Month period (T3M) ending on
any date of determination of such Minimum Adjusted EBITDA covenant; and (b) for
all other purposes, the trailing twelve (12) Fiscal Months (T12M) ending on any
date of determination.

(c)Section 1.1 (Select Financial Definitions).   As used in the Credit
Agreement, the following defined terms shall have the corresponding meanings set
forth on Attachment 1 attached hereto and made a part hereof (and, for the
avoidance of doubt, any existing definitions set forth in the Credit Agreement
prior to the effectiveness of this Amendment shall be amended and restated in
their entirety by the definitions set forth on Attachment 1):  “Adjusted
EBITDA”;  “Consolidated Net Income”;  “EBITDA”; “Fixed Charge Coverage Ratio”;
“Fixed Charges”; “Operating Cash Flow”; “Total Net Debt”; “Total Leverage
Ratio”.

 

(d)Permitted Distributions.  The definition of “Permitted Distributions” in the
Credit Agreement is hereby amended by deleting clauses 2(a), 2(b) and 2(c) of
such definition in their entirety and replacing such clauses with the following:

 

(a) [intentionally deleted], (b) cash dividends payable in respect of the
Parent’s Series A Preferred Stock, Series E Preferred and Series E-1 Preferred
Stock in accordance with their respective terms in effect on the Seventeenth
Amendment Closing Date, pursuant to the Amended and Restated Certificate of
Incorporation of the Parent and the Certificate of Designation, in each case
copies of which having been delivered to the Agent as of the Seventeenth
Amendment Closing Date, and (c) the redemption or repurchase for cash of the
Company’s Series A Preferred, Series E Preferred Stock and Series E-1 Preferred
Stock in accordance with their respective terms in effect on the Seventeenth
Amendment Closing Date, pursuant to the Amended and Restated Certificate of
Incorporation of the Parent and the Certificate of Designation, in each case
copies of which having been delivered to the Agent as of the Seventeenth
Amendment Closing Date; provided, however, in each case of clauses (2)(b) and
2(c), no Default or Event of Default shall exist and, prior to the payment of
such dividend or such repurchase or redemption, Agent shall have received pro
forma financial statements and financial covenant calculations showing that on a
pro forma basis the payment of such dividend does not and will not result in a
Default or an Event of Default.

 

(e)Section 2.2(f) (Deferred Revolving Loan Origination Fee).  Section 2.2(f) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(f)  Deferred Revolving Loan Origination Fee.  If Lenders’ funding obligations
in respect of the Revolving Loan Commitment under this Agreement terminate for
any reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise, except with respect to a
termination pursuant to the applicable provisions of Section 2.1(c) above),
Borrowers shall pay to Agent, for the benefit of all Lenders committed to make
Revolving Loans

 

--------------------------------------------------------------------------------

 

on the Seventeenth Amendment Closing Date, a fee on the date of such termination
as compensation for the costs of such Lenders being prepared to make funds
available to Borrowers under this Agreement, equal to an amount determined by
multiplying the Revolving Loan Commitment by the following applicable percentage
amount:  (i) 3% if such termination occurs during the twelve (12) month period
following the Seventeenth Amendment Closing Date; and (ii) 2% if such
termination occurs thereafter. All fees payable pursuant to this paragraph shall
be deemed fully earned and non-refundable as of the Seventeenth Amendment
Closing Date.

(f)Section 5.17 (Payments and Modifications of the Key Resources Seller
Debt).  Section 5.17 the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

Section 5.17  Payments and Modifications of the Key Resources Seller Debt.  No
Credit Party will, or will permit any Subsidiary to, directly or indirectly
(a) declare, pay, make or set aside any amount for payment in respect of the Key
Resources Seller Debt from proceeds of the Loans or Collateral; provided,
however, that the Credit Parties may declare, pay, make or set aside any amount
for payment in respect of the Key Resources Seller Debt if at the time of making
such payment and after giving effect to such payment on a pro forma basis (x)
there shall exist no Default or Event of Default (including pro forma compliance
with the financial covenants recomputed for the end of the most recently
completed test period applicable to such financial covenant for which financial
statements have been delivered and assuming such payment occurred on the last
day thereof), (y) the Credit Parties shall have Minimum Liquidity equal to or in
excess of $3,000,000, and (z) the Credit Parties shall have Revolving Loan
Availability equal to or in excess of $1,500,000, provided, that no less than
two (2) Business Days prior to the intended date of payment,  Credit Parties
shall have delivered evidence acceptable to Agent of compliance with the
forgoing, including a duly completed Compliance Certificate signed by a
Responsible Officer stating that the conditions in subclauses (x), (y) and (z)
of this clause (a) have been met and setting forth calculations showing pro
forma compliance with subclauses (x), (y) and (z) of this clause (a)  after
giving effect to such payment, or (b) amend or otherwise modify the terms of the
Key Resources Seller Debt.

 

(g)Section 6.2 (Fixed Charge Coverage Ratio).  Section 6.2 the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

Section 6.2 Fixed Charge Coverage Ratio Reporting. The Credit Parties shall
deliver to Agent within thirty (30) days after the last day of each Fiscal Month
a calculation of the Fixed Charge Coverage ratio for the period of trailing
twelve Fiscal Months most recently ended on the last day of such Fiscal Month.

(h)Section 6.3 (Minimum Liquidity).  Section 6.3 the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

Section 6.3  Minimum Liquidity; Minimum Revolving Loan Availability. Commencing
on October 31, 2020 and until such time as all Obligations are paid, satisfied
and discharged in full, the Credit Parties shall, as of the end of each month,

 

--------------------------------------------------------------------------------

 

have (a) Minimum Liquidity (inclusive, for the avoidance of doubt, of Revolving
Loan Availability) equal to or in excess of $3,000,000, and (b) Revolving Loan
Availability of at least $1,500,000.

(i)Section 6.4 (Minimum Adjusted EBITDA).  Section 6.4 the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

Section 6.4  Minimum Adjusted EBITDA.  Commencing with the Fiscal Month ending
March 31, 2021 and until such time as all Obligations are paid, satisfied and
discharged in full, the Credit Parties shall, as of the end of each Fiscal
Month, have Adjusted EBITDA, calculated on a trailing three-month basis, of not
less than the Minimum Adjusted EBITDA amount for the corresponding Fiscal Month
end as set forth in the table below:

 

Fiscal Month End Test Date

Minimum Adjusted EBITDA

March 31, 2021

$2,400,000

April 30, 2021

$2,171,000

May 31, 2021

$1,941,000

June 30, 2021

$1,483,000

July 31, 2021

$1,529,000

August 31, 2021

$1,575,000

September 30, 2021

$1,666,000

October 31, 2021

$1,734,000

November 30, 2021

$1,802,000

December 31, 2021

$1,938,000

January 31, 2022

$2,253,000

February 28, 2022

$2,568,000

March 31, 2022

$3,199,000

April 30, 2022

$2,911,000

May 31, 2022

$2,622,000

June 30, 2022

$2,046,000

July 31, 2022

$2,094,000

August 31, 2022

$2,141,000

September 30, 2022

$2,237,000

 

 

--------------------------------------------------------------------------------

 

(j)Section 6.7 (Total Leverage Ratio).  Section 6.7 the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

Section 6.7  Total Leverage Ratio. Commencing with the Fiscal Month ending March
31, 2021 and until such time as all Obligations are paid, satisfied and
discharged in full, the Credit Parties will not, as of the end of any Fiscal
Month, permit the Total Leverage Ratio, calculated on a trailing twelve-month
basis, to be greater than the ratio set forth in the table below for the
corresponding Fiscal Month end set forth in the table below:

 

Fiscal Month End

Total Leverage Ratio

March 31, 2021

13.1 to 1.00

April 30, 2021

11.6 to 1.00

May 31, 2021

10.2 to 1.00

June 30, 2021

9.8 to 1.00

July 31, 2021

9.3 to 1.00

August 31, 2021

8.9 to 1.00

September 30, 2021

8.0 to 1.00

October 31, 2021

7.9 to 1.00

November 30, 2021

7.8 to 1.00

December 31, 2021

7.1 to 1.00

January 31, 2022

8.0 to 1.00

February 28, 2022

6.7 to 1.00

March 31, 2022

7.4 to 1.00

April 30, 2022

6.1 to 1.00

May 31, 2022

7.0 to 1.00

June 30, 2022

5.8 to 1.00

July 31, 2022

6.8 to 1.00

August 31, 2022

5.7 to 1.00

September 30, 2022

6.5 to 1.00

 

 

--------------------------------------------------------------------------------

 

(k)Section 10.5 (Default Rate).  Section 10.5 the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

 

Section 10.5    Default Rate of Interest.  At the election of Agent or Required
Lenders, after the occurrence of an Event of Default (other than any Event of
Default resulting solely from the failure of the Credit Parties to comply with
the financial covenants set forth in Sections 6.4 and 6.7 of this Agreement for
any period of determination through and including September 30, 2021), and for
so long as it continues, (a) the Loans and other Obligations shall bear interest
at rates that are three percent (3.0%) per annum in excess of the rates
otherwise payable under this Agreement and (b) the fee described in
Section 2.5(b) shall increase by a rate that is three percent (3.0%) in excess
of the rate otherwise payable under such Section; provided, however, that in the
case of any Event of Default specified in Section 10.1(e) or 10.1(f) above, such
default rates shall apply immediately and automatically without the need for any
election or action of any kind on the part of Agent or any Lender.  For the
avoidance of doubt (A) the imposition of interest accruing at the default rate
and the increase of the fee as set forth above, and (B) the exception to the
imposition of interest accruing at the default rate and the increase of the fee
as set forth above in the case of an Event of Default arising as a result of
noncompliance with any financial covenant set forth in Sections 6.4 and 6.7
hereof for any period through and including September 30, 2021, is not intended
to, nor shall it be construed, as limiting any rights or remedies of the Agent
or any Lender in respect of the occurrence of any Event of Default, including,
without limitation any rights or remedies set forth in Article 10 hereof, or the
rights and remedies set forth in any other Financing Document, and the rights
and remedies under applicable Laws.

 

(l)Exhibit B (Form of Compliance Certificate).  The form of Compliance
Certificate attached as Exhibit B to the Credit Agreement is hereby deleted and
replaced with the form of Compliance Certificate attached hereto as Attachment 2
and made a part hereof.

 

3.Confirmation of Representations and Warranties; Reaffirmation of Security
Interest.

 

(a)Each Borrower hereby confirms that all of the representations and warranties
set forth in Article 3 of the Credit Agreement are true and correct in all
material respects with respect to such Borrower as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, and covenants to perform its respective obligations under the Credit
Agreement.  To induce Agent and Lender to enter into this Agreement, Borrowers
and Parent further represent and warrant that:

 

(i) no Default or Event of Default has occurred or is continuing as of the date
hereof;

(ii)as of the date hereof and, immediately after giving effect to this Amendment
and the transactions contemplated hereby, the representations and warranties of
Borrowers contained in the Financing Documents are true and correct in all
material respects (or if

 

--------------------------------------------------------------------------------

 

any representation or warranty is qualified with respect to materiality, in all
respects) on and as of the date hereof to the same extent as though made on and
as of such date except to the extent such representations and warranties
specifically relate to an earlier date; and

(iii)the execution, delivery and performance by Borrowers and Parent of this
Amendment are within each of its corporate powers and have been duly authorized
by all necessary corporate action, and this Amendment is the legal, valid and
binding obligation of Borrowers and Parent enforceable against Borrowers and
Parent in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by equitable principles, and neither the
execution, delivery or performance by Borrowers and Parent of this Agreement
(A) violates any Law, or any other rule or decree of any Governmental Authority,
(B) conflicts with or results in the breach or termination of, constitutes a
default under or accelerates any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which Borrowers
or Parent is a party or by which Borrowers or Parent or any of its property is
bound, except for such conflicts, breaches, terminations, defaults or
accelerations that would not reasonably be expected to have a Material Adverse
Effect, (C) results in the creation or imposition of any Lien upon any of the
Collateral, (D) violates or conflicts with the by-laws or other organizational
documents of Borrowers and Parent, or (E) requires the consent, approval or
authorization of, or declaration or filing with, any other Person, except for
those already duly obtained.

(b)Each Borrower and Parent confirms and agrees that all security interests and
Liens granted to Agent continue in full force and effect, and all Collateral
remains free and clear of any Liens, other than those granted to Agent and
Permitted Liens. Nothing herein is intended to impair or limit the validity,
priority or extent of Agent’s security interests in and Liens on the
Collateral.  For the avoidance of any doubt, the Collateral secures repayment of
the Obligations and the Affiliated Obligations, and in furtherance thereof,
Borrowers and Parent hereby reaffirm the grant to Agent, for the benefit of
itself and Lenders, of a continuing first priority Lien (subject to Permitted
Liens) on and security interest in all of the Collateral as security for the
payment and performance of the Obligations, and for the payment and performance
of all obligations under the Affiliated Financing Documents.

 

4.Enforceability. This Amendment constitutes the legal, valid and binding
obligation of each Borrower and Parent, and is enforceable against each Borrower
and Parent in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

 

5.Costs and Fees. In consideration of Agent’s agreement to enter into this
Amendment, Borrower shall pay to Agent a modification fee equal to One Hundred
Thousand and No/100 Dollars ($100,000.00) (the “Modification Fee”), which amount
shall include and be reduced by the modification fees in the total amount of
Forty Thousand and No/100 Dollars ($40,000.00) received by Agent in connection
with prior extensions of the Commitment Expiry Date.  The Modification Fee shall
be fully earned upon the execution of this Amendment.  Furthermore, Borrowers
shall be responsible for the payment of all reasonable costs and fees of Agent’s
counsel incurred in connection with the preparation of this Amendment and any
related documents.  If Agent or any Lender uses in-house counsel for any of
these purposes, Borrowers further agree that the

 

--------------------------------------------------------------------------------

 

Obligations include reasonable charges for such work commensurate with the fees
that would otherwise be charged by outside legal counsel selected by Agent or
such Lender for the work performed.  Borrowers hereby authorize Agent to deduct
all of such fees set forth in this Section 5 from the proceeds of one or more
Revolving Loans made under the Credit Agreement.  

 

6.Reaffirmation of Security Interest.  Each of the Borrowers and Parent confirms
and agrees that:  (i) all security interests and liens granted to Agent continue
in full force and effect, and (ii) all Collateral remains free and clear of any
liens other than liens in favor of Agent and Permitted Encumbrances.  Nothing
herein contained is intended to impair or limit the validity, priority and
extent of Agent’s security interest in and liens upon the Collateral.

 

7.Conditions to Effectiveness.  This Amendment shall become effective as of the
date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

(a)Amendments.  Borrowers and Parent shall have delivered to Agent:

 

(i)this Amendment, duly executed by an authorized officer of each Credit Party;
and

(ii)a fully-executed and authorized amendment to the Intercreditor Agreement in
form and substance satisfactory to the Agent, incorporating, among other things,
the 2020 JIG NPA and the other 2020 JIG NPA Documents (as such terms are defined
below);

(iii)(A) a duly executed copy of that certain Second Amended and Restated Note
Purchase Agreement, dated as of October 26, 2020, by and among the Parent, the
Borrowers, certain other subsidiaries of the Parent in form and substance
satisfactory to the Agent (the “2020 JIG NPA”), and (B) duly executed copies of
all other agreements, documents and instruments executed and delivered in
connection with the 2020 JIG NPA, each in form and substance satisfactory to the
Agent (together with the 2020 JIG NPA, collectively the “2020 JIG NPA
Documents”);

(b)2020 JIG NPA Closing.  The Agent shall have received satisfactory evidence
that the amendments and transactions contemplated by the 2020 JIG NPA Documents
shall close prior to or simultaneously with the transactions contemplated by
this Amendment and be effective simultaneously with the effectiveness of this
Amendment.

 

(c)Representations and Warranties.  All representations and warranties of
Borrowers contained herein shall be true and correct in all material respects as
of the Effective Date except to the extent such representations and warranties
specifically relate to an earlier date (and such parties’ delivery of their
respective signatures hereto shall be deemed to be their certification thereof);
and

 

(d)Fees and Expenses.  Agent shall have received from Borrowers of all of the
fees owing pursuant to this Amendment and Agent’s reasonable out-of-pocket legal
fees and expenses.

 

 

--------------------------------------------------------------------------------

 

8.Release.  Each Borrower, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnitee (as defined in the Credit Agreement) of and
from any and all actions, causes of action, suits, debts, disputes, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, whether matured or unmatured, liquidated or
unliquidated, vested or contingent, choate or inchoate, known or unknown that
the Releasing Parties (or any of them) has against the Indemnitees (or any of
them), that directly or indirectly arise out of, are based upon or are in any
manner connected with any Prior Related Event.  “Prior Related Event” means any
transaction, event, circumstance, action, failure to act, occurrence of any type
or sort, whether known or unknown, which occurred, existed, was taken, was
permitted or begun in accordance with, pursuant to or by virtue of (a) any of
the terms of this Amendment or any other Financing Document, (b) any actions,
transactions, matters or circumstances related hereto or thereto, (c) the
conduct of the relationship between any Indemnitee and any Borrower, or (d) any
other actions or inactions by any Indemnitee, all on or prior to the Effective
Date.  Each Borrower acknowledges that the foregoing release is a material
inducement to Agent’s and Lender’s decision to enter into this Amendment and to
agree to the modifications contemplated hereunder.

 

9.No Waiver or Novation.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Agent,
nor constitute a waiver of any provision of the Credit Agreement, the Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing.  Nothing herein is intended
or shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or other Financing Documents or any of Agent’s rights
and remedies in respect of such Defaults or Events of Default.  This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

 

10.Affirmation.  Except as specifically amended pursuant to the terms hereof,
the Credit Agreement and all other Financing Documents (and all covenants,
terms, conditions and agreements therein) shall remain in full force and effect,
and are hereby ratified and confirmed in all respects by Borrowers.  Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Credit Agreement (as amended hereby) and the Financing
Documents, notwithstanding any prior course of conduct, waivers, releases or
other actions or inactions on Agent’s or any Lender’s part which might otherwise
constitute or be construed as a waiver of or amendment to such terms, covenants
and conditions. For the avoidance of any doubt, the “deferred revolving loan
origination fee” described in Section 2.2(f) of the Credit Agreement shall be
due and payable on the Commitment Expiry Date, as amended by this Amendment.

 

 

--------------------------------------------------------------------------------

 

11.Limited Waiver.  On the Effective Date and provided that all defaults and
events of default under the Subordinated Debt Documents shall have been waived,
Agent and Lenders hereby waive the Events of Default set forth on Attachment 3
attached hereto and made a part hereof (collectively, the “Existing Events of
Default”).  The limited waiver set forth in this Section 11 is effective solely
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to: (a) except as expressly provided herein, be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Financing Document; (b) prejudice any right that Agent
or the Lenders have or may have in the future under or in connection with the
Credit Agreement or any other Financing Document; (c) waive any other Event of
Default that may exist as of the date hereof; (d) waive compliance with any
provision of the Credit Agreement for any period other than for the limited
periods as specifically set forth on Attachment 3; or (e) establish a custom or
course of dealing among any of the Credit Parties, on the one hand, or Agent or
any Lender, on the other hand.

 

12.Miscellaneous.

 

(a)Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.  Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.  

 

(b)Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

 

(c)Headings.  Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(d)Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  Signatures by facsimile or by
electronic mail delivery of an electronic version (e.g., .pdf or .tif file) of
an executed signature page shall be treated as delivery of an original and shall
bind the parties hereto. This Amendment constitutes the entire agreement and
understanding among the parties hereto and supersede any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Amendment under seal as of the day and year first hereinabove set
forth.

 

AGENT:

 

MIDCAP FUNDING IV TRUST

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

(SEAL)

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

LENDER:

 

MIDCAP FUNDING IV TRUST

 

 

 

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

(SEAL)

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Signature Page to

Amendment No. 17 to Credit and Security Agreement

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

 

BORROWERS:

 

MONROE STAFFING SERVICES, LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Brendan Flood

(Seal)

 

 

 

Name:

Brendan Flood

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

LIGHTHOUSE PLACEMENT SERVICES, INC., a Massachusetts corporation

 

FARO RECRUITMENT AMERICA, INC.,

 

 

 

a New York corporation

 

 

 

 

 

By:

/s/ Brendan Flood

(Seal)

 

By:

/s/ Brendan Flood(Seal)

(Seal)

Name:

Brendan Flood

 

Name:

Brendan Flood

Title:

Chairman and Chief Executive Officer

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

STAFFING 360 GEORGIA, LLC, a Georgia limited liability company

 

KEY RESOURCES, INC.,

 

 

 

a North Carolina corporation

 

 

 

 

 

By:

/s/ Brendan Flood

(Seal)

 

By:

/s/ Brendan Flood

(Seal)

Name:

Brendan Flood

 

Name:

Brendan Flood

Title:

Chairman and Chief Executive Officer

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

PARENT:

 

STAFFING 360 SOLUTIONS, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Brendan Flood

(Seal)

 

 

 

Name:

Brendan Flood

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 




Signature Page to

Amendment No. 17 to Credit and Security Agreement

--------------------------------------------------------------------------------

 

Attachment 1 to Amendment No. 17 To Credit And Security Agreement

 

Select Financial Definitions

 

“Adjusted EBITDA” means, for any specified fiscal period, EBITDA for such
period, plus (a) without duplication and to the extent deducted in calculating
such EBITDA, (i) any non-cash compensation for such period, (ii) any financing
costs, legal costs, incremental costs related to refinancings/restructurings
incurred and payable for such period, (iii) any restructuring costs related to
people/office closures incurred during such period, (iv) any non-cash foreign
exchange impact of intercompany loans between any US and UK entity, for such
period, (v) any exceptional bad debts from clients that result primarily from
the impact of the COVID-19 pandemic for such period, (vi) any merger or
acquisition costs in connection with any merger or acquisition to the extent
permitted under this Agreement, incurred during such period, and (vii) any
specific COVID-19 pandemic related costs incurred during such period, minus (b)
without duplication and to the extent included in calculating such EBITDA, any
Paycheck Protection Program loan forgiveness/additional stimulus gains or income
obtained during such period; provided, however, that with respect to each of the
items described in the immediately preceding clauses (i) through (vii),  (A)
such items must be reasonably identifiable and factually supportable (in the
good faith determination of the Parent, as certified by the Parent in the
Compliance Certificate delivered by the Parent for such period, and (B) upon the
request by the Agent, the Parent hereby covenants and agrees that it shall
promptly (and in any event not later than five (5) Business Days’ following such
request by the Agent) furnish to the Agent all appropriate information and
supporting documentation in form and scope reasonable satisfactory to the Agent
as is necessary in the good faith judgment of the Agent to demonstrate that such
items do in fact meet the condition specified in the immediately preceding
Clause (A).  

 

“Consolidated Net Income” means, for any specified fiscal period, the net income
(or loss) for the Parent and its Consolidated Subsidiaries for such fiscal
period as reflected on the consolidated financial statements of the Parent and
its Subsidiaries prepared in accordance with GAAP (except, as to any interim
unaudited financial statements, such interim unaudited financial statements are
subject to normal year-end adjustments and the absence of footnote disclosures),
but excluding (A) the income (or loss) of any Person (other than Subsidiaries
of  Parent) in which Parent or any of its Subsidiaries has an ownership interest
unless received by Parent or any of its Subsidiaries in a cash distribution; and
(B) the income (or loss) of any Person accrued prior to the date it became a
Subsidiary of Parent or is merged into or consolidated with the Parent).

 

“EBITDA” means, for any specified fiscal period, Consolidated Net Income for
such period, plus (a) without duplication and to the extent deducted in
calculating such consolidated net income (or loss) for such period, (i)
consolidated interest expense, net of any interest income, during such period,
(ii) any provision for (or minus any benefit from) income and franchise taxes
payable for such period, and  (iii) depreciation and amortization expense for
such period, minus (b) without duplication and to the extent included in
calculating such consolidated net income (loss) for such period, any income from
activities unrelated to the recurring business activities of the Parent and its
Consolidated Subsidiaries.

“Fixed Charge Coverage Ratio” means the ratio of Operating Cash Flow to Fixed
Charges for each Defined Period

 

--------------------------------------------------------------------------------

 

“Fixed Charges” for any applicable Defined Period means the sum of:  (a)
interest paid in cash (net of interest received in cash) by  Parent and its
Consolidated Subsidiaries for the Defined Period;   plus (b) any provision for
(or minus any benefit from) income or franchise taxes included in the
determination of Consolidated Net Income for the Defined Period;  plus (c)
payments of principal for the Defined Period with respect to all Debt (including
the portion of scheduled payments under capital leases allocable to principal
but excluding mandatory prepayments required by Section 2.1 and excluding
scheduled repayments of Revolving Loans and other Debt subject to reborrowing to
the extent not accompanied by a concurrent and permanent reduction of the
Revolving Loan Commitment (or equivalent loan commitment)); plus  (d) Permitted
Distributions paid in cash (excluding any Permitted Distributions paid to any
Borrower); plus  (e) payments with respect to earnouts and purchase price
adjustments; minus (f) payments of principal for the Defined Period with respect
to any Debt (including the portion of scheduled payments under capital leases
allocable to principal but excluding mandatory prepayments required by
Section 2.1 and excluding scheduled repayments of Revolving Loans and other Debt
subject to reborrowing to the extent not accompanied by a concurrent and
permanent reduction of the Revolving Loan Commitment (or equivalent loan
commitment)) to the extent refinanced, in each case as may be permitted by the
Financing Documents, with (i) new Debt or (ii) new equity capital.

“Operating Cash Flow” for any applicable Defined Period means the sum of:  (a)
EBITDA for the Defined Period; minus (b) unfinanced capital expenditures for the
Defined Period; plus (c) net cash proceeds received from new Debt or equity
received during the Defined Period, after giving effect to direct uses of these
proceeds for the prepayment of Debt principal (including the portion of
scheduled payments under capital leases allocable to principal), capital raising
fees, acquisitions, and other similar non-working capital uses of the proceeds.

“Total Net Debt” means, as of any date of determination, (a) an amount equal to
the total aggregate principal amount of Debt of the Parent and its Subsidiaries
for borrowed money (including, without limitation, the principal amount of
Obligations hereunder, the principal amount Subordinated Debt, capitalized
leases and the outstanding balance of the Subordinated Debt, and all earnouts,
deferred and contingent consideration and seller financing with respect to any
acquisition) as of such date, less (b) any unrestricted cash and cash
equivalents that are (i) owned by any Credit Party or any direct or indirect
foreign Subsidiary thereof as of such date, and (ii) not subject to any Lien
(other than a Lien in favor of the Agent or JIG, but excluding, however, any
cash and cash equivalents in a specified amount pledged to or held by the Agent
or JIG to secure a specified obligation in that amount), as of such date. For
purposes of calculating Total Net Debt, the amount of any revolving Debt
outstanding as of any Fiscal Month end test date shall be deemed to be
outstanding on the last day of such Fiscal Month.

“Total Leverage Ratio” means for any specified measurement period the ratio of
(a) Total Net Debt of Parent and its Consolidated Subsidiaries as of the last
day of such measurement period to (b) Adjusted EBITDA for such period,
calculated on a trailing twelve-month basis ending on the last day of such
measurement period.




 

--------------------------------------------------------------------------------

 



Attachment 2 to Amendment No. 17 To Credit And Security Agreement

 

Form of Compliance Certificate

 

This Compliance Certificate is given by _____________________, a Responsible
Officer of MONROE STAFFING SERVICES, LLC (“Borrower Representative”) and of
STAFFING 360 SOLUTIONS, INC. (“Parent”), pursuant to that certain Credit and
Security Agreement dated as of April 8, 2015 among the Borrower Representative,
FARO RECRUITMENT AMERICA, INC., LIGHTHOUSE PLACEMENT SERVICES, INC., STAFFING
360 GEORGIA, LLC, and KEY RESOURCES, INC., Parent and any additional Borrower
that may hereafter be added thereto (collectively, “Borrowers”), MidCap Funding
IV Trust (as successor by assignment from MidCap Funding X Trust), individually
as a Lender and as Agent, and the financial institutions or other entities from
time to time parties hereto, each as a Lender (as such agreement may have been
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

 

Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders (in
his or her capacity as a Responsible Officer and not in his or her individual
capacity) that:

 

 

a)

the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Parent and its Consolidated
Subsidiaries as of the dates and the accounting period covered by such financial
statements;

 

 

b)

I have reviewed the terms of the Credit Agreement and have made, or caused to be
made under my supervision, a review in reasonable detail of the transactions and
conditions of Parent and its Consolidated Subsidiaries, including, without
limitation, the Credit Parties, during the accounting period covered by such
financial statements and such review has not disclosed the existence during or
at the end of such accounting period, and I have no knowledge of the existence
as of the date hereof, of any condition or event that constitutes a Default or
an Event of Default, except as set forth in Schedule 1 hereto, which includes a
description of the nature and period of existence of such Default or an Event of
Default and what action Borrowers and Parent have taken, are undertaking and
propose to take with respect thereto;

 

 

c)

except as noted on Schedule 2 attached hereto, the Credit Agreement contains a
complete and accurate list of all business locations of Credit Parties and
Guarantors and all names under which Credit Parties and Guarantors currently
conduct business; Schedule 2 specifically notes any changes in the names under
which any Borrower or Guarantor or other Credit Party conduct business;

 

 

--------------------------------------------------------------------------------

 

 

d)

any federal or state tax liens having been filed against any Borrower,
Guarantor, any other Credit Party or any Collateral or (ii) any failure of any
Borrower or Guarantors to make required payments of withholding or other tax
obligations of any Borrower, Guarantor or other Credit Party during the
accounting period to which the attached statements pertain or any subsequent
period;

 

 

e)

except as noted on Schedule 3A attached hereto, Schedule 5.14 to the Credit
Agreement contains a complete and accurate statement of all deposit accounts and
investment accounts maintained by Borrowers, Guarantors and other Credit
Parties;

 

 

f)

except as noted on Schedule 4 attached hereto and Schedule 3.6 to the Credit
Agreement, the undersigned has no knowledge of any current, pending or
threatened: (i) litigation against any Borrower, Guarantor or other Credit
Party; (ii) inquiries, investigations or proceedings concerning the business
affairs, practices, licensing or reimbursement entitlements of any Borrower,
Guarantor or other Credit Party; or (iii) any default by any Borrower, Guarantor
or other Credit Party under any Material Contract to which it is a party;

 

 

g)

except as noted on Schedule 5 attached hereto, no Borrower, Guarantor or other
Credit Party has acquired, by purchase, by the approval or granting of any
application for registration (whether or not such application was previously
disclosed to Agent by Borrowers) or otherwise, any Intellectual Property that is
registered with any United States or foreign Governmental Authority, or has
filed with any such United States or foreign Governmental Authority, any new
application for the registration of any Intellectual Property, or acquired
rights under a license as a licensee with respect to any such registered
Intellectual Property (or any such application for the registration of
Intellectual Property) owned by another Person, that has not previously been
reported to Agent on Schedule 3.17 to the Credit Agreement or any Schedule 5 to
any previous Compliance Certificate delivered to Agent;

 

 

h)

except as noted on Schedule 6 attached hereto, no Borrower, Guarantor or other
Credit Party has acquired, by purchase or otherwise, any Chattel Paper, Letter
of Credit Rights, Instruments, Documents or Investment Property that has not
previously been reported to Agent on any Schedule 6 to any previous Compliance
Certificate delivered by Borrower Representative to Agent.

 

 

i)

except as noted on Schedule 7 attached hereto, no Borrower or Guarantor is aware
of any commercial tort claim that has not previously been reported to Agent on
any Schedule 7  to any previous Compliance Certificate delivered by Borrower
Representative to Agent;

 

 

j)

Borrowers, Guarantors and Credit Parties (if any) are in compliance with the
covenants contained in Article 6 of the Credit Agreement, and in any Guarantee
constituting a part of the Financing Documents, as demonstrated by the
calculation of such covenants in the Worksheets attached hereto, [except as set
forth below with respect to the  ____________ financial covenant]; in
determining such compliance, the following calculations have been made: [See
attached Worksheets]. Such calculations and the certifications contained

 

--------------------------------------------------------------------------------

 

 

therein are true, correct and complete, and the Parent and Borrowers hereby
certify that each of the Addbacks (as such term is defined in the Worksheets)
are reasonably identifiable and factually supportable (in the good faith
determination of the Parent and Borrowers). The Parent and Borrowers hereby
acknowledge and agree that upon the request by the Agent, the Parent and
Borrowers shall promptly (and in any event not later than five (5) Business
Days’ following such request by the Agent) furnish to the Agent all appropriate
information and supporting documentation in form and scope reasonable
satisfactory to the Agent as is necessary in the good faith judgment of the
Agent to demonstrate that such items are in fact reasonably identifiable and
factually supportable (in the good faith determination of the Parent and
Borrowers).

 

 

k)

A calculation of the Fixed Charge Coverage Ratio, which calculation is required
by Article 6 of the Credit Agreement, is set forth on the applicable worksheet
attached hereto. The calculation contained therein is true, correct and
complete.

 

The foregoing certifications are made as of the date of this certificate set
forth above, except

that all certifications and computations in clause (j) above regarding financial
covenant compliance and clause (k) above regarding the required calculation of
the Fixed Charge Coverage Ratio, are made as of _______________, 20__ (the
“Fiscal Month End”) [refer to applicable month end for which this Compliance
Certificate is being delivered].

 

STAFFING 360 SOLUTIONS, INC., a

Delaware corporation

 

 

By:

 

Name:

 

Title:

 

 

 

MONROE STAFFING SERVICES, LLC, a

Delaware limited liability company

 

 

By:

 

Name:

 

Title:

 

 




 

--------------------------------------------------------------------------------

 

Attachment 3 to Amendment No. 17 To Credit And Security Agreement

 

 

Description of Existing Defaults

 

1.

Failure to maintain compliance with the required Fixed Charge Coverage Ratio for
the Fiscal Months ending June 30, 2020 and August 31, 2020, as required by
Section 6.2 of the Credit Agreement, which is an Event of Default under Section
10.1(a)(iii) of the Credit Agreement.

 

2.

Parent is in default under the JIG Note Purchase Agreement, which is an Event of
Default under Section 10.1(d)(ii) of the Credit Agreement.

 

 